      2:19-cv-03347-DCN        Date Filed 12/26/19      Entry Number 13        Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

 Dametrice Pooler,                            ) C/A No. 2:19-CV-03347-DCN
                                              )
                                   Plaintiff, )
                                              )
                   Versus                     )
                                              )     DEFENDANTS ALAN WILSON, AS
 Alan Wilson, as Attorney General, State of   ) ATTORNEY GENERAL, STATE OF SOUTH
 South Carolina and South Carolina Law        ) CAROLINA AND SOUTH CAROLINA LAW
 Enforcement Division (SLED), and John        )    ENFORCEMENT DIVISION (SLED)’S
 Does 1-10,                                   )     MOTION TO DISMISS, OR IN THE
                                              ) ALTERNATIVE, MOTION FOR SUMMARY
 In Re: Forfeiture                            )                 JUDGMENT
                                Defendants. )

TO:    JEFF BUNCHER, JR., ATTORNEY FOR THE PLAINTIFF:
       PLEASE TAKE NOTICE that the Defendants, Alan Wilson, as Attorney General, State of

South Carolina and South Carolina Law Enforcement Division (SLED) (hereinafter “these

Defendants”), by and through their undersigned attorneys, renew their previously filed motions,

pursuant to pursuant to Rules 12(b)(6), 8(a)(2), and 56, Fed. R. Civ. P., Doc Nos. 002 and 007,

with supporting Memorandum Doc No. 008 because Plaintiff’s Second Amended Complaint fails

to state a claim upon which relief can be granted or in the alternative, that these Defendants are

entitled to judgment as a matter of law. Further, these Defendants pray for all other relief this

Honorable Court deems just and proper. This motion is based upon the Federal Rules of Civil

Procedure and all applicable authority, including memoranda or affidavits, or other supporting

documentation these Defendants have previously filed or may file in support of this Motion.
     2:19-cv-03347-DCN       Date Filed 12/26/19   Entry Number 13        Page 2 of 2




                                        HOOD LAW FIRM, LLC
                                        172 Meeting Street
                                        Post Office Box 1508
                                        Charleston, SC 29402
                                        Ph: (843) 577-4435 / Fax: (843) 722-1630
                                        Email: Info@hoodlaw.com


                                        s/ Elloree A. Ganes
                                        Robert H. Hood, Jr. (SC #13491)
                                        Elloree A. Ganes (SC #70509)
                                        Alyssa L. Agostino (12960)
                                        Attorneys for the Defendants
                                        Alan Wilson, as Attorney General, State of South
                                        Carolina and South Carolina Law Enforcement
                                        Division (SLED)
December 26, 2019
Charleston, South Carolina




                                           2
